Exhibit 10.3

Execution Version

CONSTRUCTION SERVICE AGREEMENT

Los Angeles Refinery Interconnecting Pipelines

THIS CONSTRUCTION SERVICE AGREEMENT (“Agreement”) is made and entered into
effective as of August 6, 2018 (“Effective Date”), by and between Tesoro SoCal
Pipeline Company LLC, a Delaware limited liability company, whose address is
19100 Ridgewood Parkway, San Antonio, TX 78259 (“Company”), and Tesoro
Refining & Marketing Company LLC, a Delaware limited liability company, whose
address is 19100 Ridgewood Parkway, San Antonio, TX 78259 (“Contractor”).
Company and Contractor are each a “Party” and collectively are “Parties” to this
Agreement.

RECITALS

WHEREAS, the Parties have agreed to participate in a construction project (the
“Project”) whereby Contractor will cause the Work to be completed in accordance
with the terms of this Agreement;

WHEREAS, the Parties contemplate that the Project will be completed on or before
December 31, 2018;

WHEREAS, Company will provide pipeline transportation services to Contractor
pursuant to the terms of that certain Pipeline Transportation Agreement dated as
of the date hereof (“Transportation Services Agreement”);

WHEREAS, the Parties anticipate that Contractor will perform construction of the
Project, including work to be located within (i) rights of way, permit areas,
easements or license areas granted by third parties to Company or to Contractor,
and (ii) real property owned by Contractor in which Contractor has granted a
license to Company, such applicable rights of way, permits, easements and
licenses being more particularly described on Exhibit D attached hereto; and

WHEREAS, by entering into this Agreement, Company and Contractor desire to
establish certain general terms and conditions which shall apply to, govern and
control, all Work on the Project performed by Contractor for Company within the
scope of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Parties agree as follows:

 

1.0

Nature of Agreement

 

  1.1

This Agreement establishes the basic terms applicable to the Work, including the
scope of work described in Exhibit B, as may be modified by any applicable FCOs
or other written agreements between the Parties referencing this Agreement.

 

  1.2

Contractor shall perform the Work required to complete constructing and
equipping the LAR Interconnecting Pipelines pursuant to the terms hereof and
shall deliver to Company the LAR Interconnecting Pipelines as a whole in
accordance with the terms of this Agreement and all applicable legal and
regulatory requirements. Notwithstanding anything herein to the contrary, in the
event that certain lines or



--------------------------------------------------------------------------------

  portions of the LAR Interconnecting Pipelines are operational prior to
completion and delivery of the LAR Interconnecting Pipelines as a whole, Company
shall be permitted to utilize and put into service said lines or portions prior
to such delivery of the LAR Interconnecting Pipelines as a whole.

 

  1.3

Upon completion of Work: (a) if and to the extent the following have not
previously been granted to Company, Contractor shall grant to Company easements,
licenses, permits and other use and access rights sufficient for Company to
access, own, operate and maintain the LAR Interconnecting Pipelines, on lands
owned or leased by Contractor; (b) Contractor will cooperate with Company to
allow Company to acquire any required easements, licenses, permits and other use
and access rights to allow the LAR Interconnecting Pipelines to cross lands
owned by third parties (including governmental entities), sufficient for Company
to access, own, operate and maintain the LAR Interconnecting Pipelines; and
(c) if and to the extent the following have not previously been assigned to
Company, Contractor shall assign to Company all easements, licenses, permits and
other use and access rights held by Contractor across any such third party lands
to the extent required to allow Company to access, own, operate and maintain the
LAR Interconnecting Pipelines. All such access shall be subject to such safety
and security requirements that Contractor may require in its reasonable
discretion from time to time. Company employees and contractors may be required
to comply with the same conditions, restrictions, and requirements that apply to
similarly situated Contractor employees and contractors having access to the
real property comprising the Refinery, and Contractor may deny access to or
remove any such employees or contractors in violation of Contractor’s policies.

 

  1.4

Company hereby provides Contractor with a license to cross, occupy, and
reasonably modify lands owned or leased by Company as required to complete the
Work. Company shall have the right to reasonably designate areas that may be
occupied in connection with the Work and where the LAR Interconnecting Pipelines
may be located, so as to minimize interference with current and anticipated use
of such property. All such access shall be subject to the provisions of this
Agreement and such other safety and security requirements that Company may
require in its reasonable discretion from time to time. Contractor Personnel may
be required to comply with the same conditions, restrictions and requirements
that apply to similarly situated Company employees and contractors having access
to the property, and Company may deny access to or remove any such employees or
contractors in violation of Company’s policies.

 

2.0

Definitions

The capitalized terms and acronyms in this Agreement have the following
meanings:

 

  2.1

“Agreement” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

  2.2

“Applicable Laws” mean laws, regulations, statutes, codes, rules, orders,
permits, policies, licenses, certifications, decrees, standards, or
interpretations imposed by any governmental authority that apply to the
performance of the Work or this Agreement, including those within the Area of
Operations and any jurisdiction where the Work is performed.

 

  2.3

“Area of Operations” means the area where Contractor performs or is expected to
perform the Work.

 

  2.4

“Company” means the party listed in the preamble above who has contracted with
Contractor for the Work.

 

  2.5

“Company Group” has the meaning set forth in Section 10.2.

 

  2.6

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

 

  2.7

“Construction Fee” has the meaning set forth on Exhibit C.

 

  2.8

“Contractor” means the party listed in the preamble above who, according to the
terms and conditions of this Agreement, will provide the Work to Company.

 

  2.9

“Contractor Group” has the meaning set forth in Section 10.1.

 

  2.10

“Contractor Personnel” means Contractor’s employees, agents, representatives,
contractors and subcontractors.

 

  2.11

“Contractor’s Standards” means Contractor’s established practices, methods,
techniques, standards, codes, operating procedures, and/or specifications
applicable to the Work.

 

  2.12

“Effective Date” has the meaning set forth in the Preamble.

 

  2.13

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and

 

3



--------------------------------------------------------------------------------

  Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Safe Drinking Water
Act, the Hazardous Materials Transportation Act, and other environmental
conservation and protection laws, each as amended from time to time.

 

  2.14

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance, or other authorization
required under or issued pursuant to any applicable Environmental Law.

 

  2.15

“Invoice” has the meaning set forth in Section 3.3.

 

  2.16

“FCO” means Field Change Order.

 

  2.17

“FCR” means Field Change Request.

 

  2.18

“Force Majeure” means an act of God, strike, lockout, or other industrial
disturbance, act of public enemy, terrorism, war, blockade, fire, storm or
governmental action, governmental restraint, or any other cause, whether of the
kind enumerated above or not, which is not reasonably within the control of
Contractor.

 

  2.19

“Goods” shall mean personal property, materials, supplies, and equipment
included within the Work.

 

  2.20

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
(b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other refined petroleum hydrocarbons.

 

  2.21

“Indemnified Group” has the meaning set forth in Section 10.2.

 

  2.22

“Los Angeles Refinery Interconnecting Pipelines” or “LAR Interconnecting
Pipelines” shall mean eight (8) pipelines within a single bundle to be
constructed to interconnect two units of the Refinery, the Carson unit and the
Wilmington unit, including pipelines to be installed below Sepulveda Boulevard,
Alameda Street and the Long Beach Harbor Railroad and other railroad tracks, and
adjoining lands, and which may include portions of existing pipelines that are
joined with new piping to form complete interconnecting pipelines, together with
pipelines on the Refinery property and on lands owned or leased by Company, and
such ancillary pumps, meters and other equipment required for operation of such
pipelines, all as more completely described on Exhibit B.

 

  2.23

“Party” and “Parties” have the meaning set forth in the Preamble.

 

4



--------------------------------------------------------------------------------

  2.24

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

  2.25

“Pipeline Safety Act” has the meaning set forth in Section 16.2.

 

  2.26

“Project” has the meaning set forth in the Recitals.

 

  2.27

“Receiving Party Personnel” has the meaning set forth in Section 20.5.

 

  2.28

“Refinery” means Contractor’s refinery in Los Angeles, California, including the
units formerly operated as the Carson and Wilmington plants.

 

  2.29

“Special Damages” has the meaning set forth in Section 26.1.

 

  2.30

“Transportation Services Agreement” has the meaning set forth in the recitals.

 

  2.31

“Work” includes the furnishing and delivery by Contractor of all labor,
supervision, materials, tools, equipment, and supplies that are necessary to
provide the work to complete design, engineering, construction, and testing of
the LAR Interconnecting Pipelines as indicated on Exhibit B attached hereto, and
any applicable FCOs or other written agreements between the Parties covering the
subject matter of this Agreement.

 

3.0

Price and Payment

 

  3.1

Company shall pay Contractor for the Work in accordance with the pricing terms
set forth on Exhibit C, as may be modified by an applicable FCO or other written
agreement between the Parties.

 

  3.2

Notwithstanding anything herein to the contrary, payment shall be due for the
Work when the Work has been fully completed pursuant to the terms of this
Agreement.

 

  3.3

Contractor shall submit an invoice to Company for the Work (the “Invoice”) in
accordance with the terms of this Article 3.0 and Exhibit C, upon the earlier to
occur of (a) within ten (10) days after the Work has been fully completed
pursuant to the terms of this Agreement and (b) December 21, 2018. The Invoice
shall set forth the amount due under this Agreement, including any applicable
FCO, and include reasonable supporting documentation. Company shall pay all
undisputed amounts set forth in the Invoice upon the earlier to occur of (a) ten
(10) calendar days after Company’s receipt of the Invoice and (b) December 31,
2018. Any past due payments (of undisputed amounts) owed by Company shall accrue
interest, payable on demand, at the lesser of (a) the rate of interest announced
publicly by JPMorgan Chase Bank, in New York, New York, as JPMorgan Chase Bank’s
prime rate (which Parties acknowledge and agree is announced by such bank and
used by the Parties for reference purposes only and may not represent the lowest
or best rate available to any of the customers of such bank or the Parties),
plus four percent (4%), and (b) the highest rate of interest (if any) permitted
by applicable law, from

 

5



--------------------------------------------------------------------------------

  the due date of the payment through the actual date of payment. If the amount
set forth in the Invoice is subject to dispute, Company shall be obligated to
pay only the undisputed portion of the Invoice pending the resolution of such
dispute in accordance with Section 3.4.

 

  3.4

Company may dispute the Invoice by giving written notice to Contractor within
three (3) months following the month in which such the Invoice was delivered.
Upon resolution of the dispute, any required payment must be made within ten
(10) days of such resolution.

 

  3.5

Company and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
Contractor which related to this Agreement or the Work, and shall have the right
to audit such records at any reasonable time or times during the term of this
Agreement and for a period of up to three (3) years after termination or
expiration of this Agreement.

 

4.0

Transfer of Assets And Work Performed After Such Transfer

 

  4.1

Upon completion of the Work, Contractor shall transfer via a duly executed
assignment and bill of sale to Company, if and to the extent not already
assigned to Company, the pipelines, pumps, and other assets included within the
LAR Interconnecting Pipelines, together with all easements, licenses, permits
and other use and access rights providing Company with all rights necessary to
access, own, operate and maintain the LAR Interconnecting Pipelines, free and
clear of liens and encumbrances that could impair Company’s title to or rights
to use the LAR Interconnecting Pipelines, as specified in Section 1.3 above, all
of which shall thereafter be shall be included as part of the LAR
Interconnecting Pipelines.

 

  4.2

In the event that all of the Work has not been completed prior to December 31,
2018, then Contractor shall, as of December 31, 2018, assign to Company all of
the assets and rights specified in Section 4.1 above, free and clear of liens
and encumbrances that could impair Company’s title to or rights to use the same,
without limiting Contractor’s obligation to continue and complete the Work in
accordance with the terms hereof.

 

  4.3

If all Work has not been completed on the LAR Interconnecting Pipelines at the
time of transfer (as set forth in Section 4.2 above), Contractor shall continue
to perform the Work until the Work has been completed in accordance with all
design specifications, engineering, and Contractor’s Standards.

 

5.0

Orders and Field Change Requests

 

  5.1

Company may request changes in the Work to be performed. Prior to the
commencement of any additional or revised Work requested by Company, Contractor
shall provide Company with a FCR to reflect the additional or revised Work to be
performed. Company may approve said FCR, and, if the FCR is approved, shall
execute and deliver to Contractor a FCO before such additional or revised Work
shall commence. If Company executes and delivers the FCO to Contractor, such FCO
shall amend the applicable terms of this Agreement.

 

6



--------------------------------------------------------------------------------

6.0

Inspection, Testing, Acceptance, and Rejection

 

  6.1

Company may inspect and test the Work and also reject any or all of the same not
conforming as to quality, type, or quantity as stated on Exhibit B, even if
payment has been made by Company to Contractor. Company shall be under no
obligation or duty to inspect the Work. Unless Exhibit B or an FCR specifically
provides otherwise, Company’s inspection of or failure to inspect any Work shall
not limit, waive, release, or otherwise affect Contractor’s guaranties and
warranties provided herein or relieve Contractor of any other responsibilities
hereunder. Company’s failure to inspect any particular Work shall not be a
continuing waiver of its right to inspect any future Work to be performed
hereunder.

 

  6.2

Contractor shall furnish to Company all information and data as may be
reasonably required to perform Company’s inspection. Company reserves the right
at any time to cancel or suspend the Work if Company’s inspection reveals that
the Work being performed does not conform to applicable safety laws and/or
regulations.

 

  6.3

The right to test and reject non-conforming Work includes, but is not limited
to: processes, technical information, computer software, raw materials,
components, intermediate assemblies, and end products.

 

  6.4

Company shall have the absolute right to reject any Work that is deficient or
non-conforming with respect to the specifications contained on Exhibit B or the
warranties contained herein, and Company shall be under no obligation to pay for
any such rejected Work. In the event Company accepts such Work, Company shall
continue to retain any and all of its remedies provided by the terms of this
Agreement, including, but not limited to, (a) conditionally accepting such
defective or non-conforming Work subject to an equitable price reduction;
(b) correcting or replacing such defective or non-conforming Work and
back-charging Contractor for all costs incurred by Company; or (c) requiring
Contractor to promptly repair or replace such defective or non-conforming Work
or materials or equipment at Contractor’s sole expense.

 

  6.5

All materials and equipment delivered or installed and Work performed by
Contractor shall be deemed to be accepted when the same have been determined by
Company in its discretion to be in conformance with the specifications contained
on Exhibit B and the warranties provided herein. Company’s inspection or
acceptance of or payment for any Work shall not constitute a waiver of any
warranties, rights, or remedies.

 

  6.6

Contractor is under a continuing obligation, subsequent to the performance of
any Work, to notify Company in the event Contractor discovers or becomes aware
of any non-conformity in the delivered Work performed. Contractor shall provide
written notice to Company within twenty-four (24) hours of such discovery.

 

7



--------------------------------------------------------------------------------

7.0

Late Work

 

  7.1

If Contractor believes it may be unable to comply with any delivery and/or
installation date or completion schedule, Contractor shall promptly notify
Company in writing of the probable length of any anticipated delay and the
reasons for it.

 

  7.2

Acceptance of late performance of the Work shall not be deemed a waiver or
modification of any of Contractor’s performance obligations hereunder.

 

8.0

Offset and Liens

 

  8.1

Contractor shall keep Company’s property free of all liens and claims of
Contractor or Contractor Personnel, which may arise as a result of Contractor
and Contractor Personnel’s performance of the Work.

 

  8.2

Contractor, at its own expense, shall secure the prompt discharge of any lien(s)
which may arise out of or in connection with performance of the Work by
Contractor or Contractor Personnel.

 

  8.3

If Contractor fails to discharge any lien or claim of lien not permitted by this
Article 8.0, within five (5) business days from receipt of notice by Company to
Contractor, Company may discharge or release the liens or claim of lien, and
Contractor shall pay and reimburse Company its costs for the release and
reasonable attorneys’ fees and other costs associated with securing the release
or settlement of lien.

 

9.0

Contractor Obligations, Warranties and Representations

 

  9.1

Contractor will construct and deliver to Company the LAR Interconnecting
Pipelines at the Area of Operations that (a) conforms to and complies in all
respects with the specifications set forth on Exhibit B, (b) is free of liens,
encumbrances and material defects, (c) has been designed, engineered and
constructed in compliance with all Applicable Laws, and (d) is capable of
operating and transporting DGO (sweet gasoil), light cycle oil (LCO) and URD
(hydrocracker feed), naphtha/blend components, butylene, propylene (RGP), and
butane, in each case, in accordance with Applicable Laws and Contractor’s
Standards.

 

  9.2

Contractor shall, and shall cause all Contractor Personnel to, perform all Work
in a good and workmanlike manner with due diligence and without undue delay or
interruption. Contractor warrants that (a) all Contractor Personnel will have
adequate equipment, in good working order, free from defects and fit for its
intended use of performing the Work, (b) Contractor and Contractor Personnel
will have fully trained, certified, and adequately supervised personnel perform
the Work, who are capable of safely and properly operating the equipment in
accordance with all Applicable Laws and Contractor’s Standards, and (c) the Work
shall be performed as efficiently and economically to Company as possible and in
full compliance with Company’s safety and environmental rules and policies.

 

8



--------------------------------------------------------------------------------

  9.3

The representations and warranties contained herein shall extend to the Work
performed by Contractor Personnel to the same extent as to any such Work
performed by Contractor.

 

  9.4

Contractor hereby agrees to assign Company any and all warranties and guarantees
from third party contractors, suppliers, and manufacturers and to cooperate in
the enforcement of such warranties and guarantees.

 

  9.5

Contractor shall conduct its operations in such a manner as to cause a minimum
of interference with Company’s operations and the operations of other
contractors at the jobsite, and protect all persons and property thereon from
damage or injury.

 

  9.6

If any Work performed or materials or equipment installed by Contractor or its
contractors shall prove defective in title, material and/or workmanship, within
eighteen (18) months from the date of receipt by Company, or one year from the
date of completion of the Work, whichever occurs first in time, Company shall
notify Contractor in writing of such defect or non-compliance within sixty
(60) days of discovery of such defect or non-compliance, and Contractor shall,
at its option, modify, repair, or replace such defective Work, materials, or
equipment, at no cost to Company. Contractor shall take custody and title of the
defective Goods or item upon installation of the replacement Goods or item.
Adjustments for materials or equipment not manufactured by Contractor shall be
made to the extent of any warranty of the manufacturer or supplier thereof. In
the event any Goods are not available for use due to defects in materials,
workmanship or engineering furnished by Contractor, the guarantee period shall
be extended for a period equal to the time of delay due to non-use.

 

  9.7

Any easements, licenses, permits, and other use and access rights provided by
Contractor to Company under the terms of this Agreement shall be sufficient to
allow Company to own and operate the LAR Interconnecting Pipelines on lands
owned or leased by Contractor, free and clear of liens and encumbrances that
could impair Company’s title to or rights to access, use, operate or maintain
the LAR Interconnecting Pipelines.

 

  9.8

Contractor acknowledges that there are hazards inherent in Company’s operations
and that Company’s facilities, equipment and premises may contain patent and
latent hazardous conditions and defects. Contractor shall familiarize itself
with the condition of Company’s facilities and equipment prior to beginning such
Work and Contractor accepts such facilities and equipment “AS IS, WHERE IS” for
such Work.

 

10.0

Indemnification

 

  10.1

Notwithstanding anything else contained in this Agreement, Company shall
release, defend, protect, indemnify, and hold harmless Contractor and its
affiliates and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (excluding any member of
the Company

 

9



--------------------------------------------------------------------------------

  Group) (collectively the “Contractor Group”), from and against any and all
demands, claims (including third-party claims), losses, costs, suits, or causes
of action (including, but not limited to, any judgments, losses, liabilities,
fines, penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (a) personal or bodily injury to, or death of the employees
of Company or Contractor and, as applicable, their carriers, customers,
representatives, and agents, (b) loss of or damage to any property, products,
material, and/or equipment belonging to Company or Contractor, and, as
applicable, their carriers, customers, representatives, and agents, and each of
their respective affiliates, contractors, and subcontractors, (c) loss of or
damage to any other property, products, material, and/or equipment of any other
description, and/or personal or bodily injury to, or death of any other person
or persons; and with respect to clauses (a) through (c) above, which is caused
by or resulting in whole or in part from the negligent or wrongful acts or
omissions of Company in connection with the LAR Interconnecting Pipelines or the
Work provided hereunder, and, as applicable, their carriers, customers,
representatives, and agents, or those of their respective employees with respect
to such matters, and (d) any losses incurred by Contractor due to violations of
this Agreement by Company, or, as applicable, its carriers, customers,
representatives, and agents; PROVIDED THAT COMPANY SHALL NOT BE OBLIGATED TO
RELEASE, INDEMNIFY OR HOLD HARMLESS CONTRACTOR OR ANY MEMBER OF THE CONTRACTOR
GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF CONTRACTOR OR ANY MEMBER OF THE CONTRACTOR GROUP.

 

  10.2

Notwithstanding anything else contained in this Agreement, Contractor shall
release, defend, protect, indemnify, and hold harmless Company and its
affiliates and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (excluding any member of
the Contractor Group) (collectively the “Company Group”; and Company Group and
Contractor Group each an “Indemnified Group”, as applicable) from and against
any and all demands, claims (including third-party claims), losses, costs,
suits, or causes of action (including, but not limited to, any judgments,
losses, liabilities, fines, penalties, expenses, interest, reasonable legal
fees, costs of suit, and damages, whether in law or equity and whether in
contract, tort, or otherwise) for or relating to (a) personal or bodily injury
to, or death of the employees of Company or Contractor and, as applicable, their
carriers, customers, representatives, and agents; (b) loss of or damage to any
property, products, material, and/or equipment belonging to Company or
Contractor, and, as applicable, their carriers, customers, representatives, and
agents, and each of their respective affiliates, contractors, and
subcontractors; (c) loss of or damage to any other property, products, material,
and/or equipment of any other description, and/or personal or bodily injury to,
or death of any other person or persons; and with respect to clauses (a) through
(c) above, which is caused by or resulting in whole or in part from the
negligent or wrongful acts or omissions of Contractor or Contractor Personnel,
in connection

 

10



--------------------------------------------------------------------------------

  with the LAR Interconnecting Pipelines or the Work provided hereunder, and, as
applicable, their carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (d) any losses
incurred by Company due to violations of this Agreement by Contractor or
Contractor Personnel, or, as applicable, their carriers, customers,
representatives, and agents; PROVIDED THAT CONTRACTOR SHALL NOT BE OBLIGATED TO
RELEASE, INDEMNIFY OR HOLD HARMLESS COMPANY OR ANY MEMBER OF THE COMPANY GROUP
FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF COMPANY OR ANY MEMBER OF THE COMPANY GROUP.

 

  10.3

Contractor and Company shall not be considered affiliated or affiliates of one
another for purposes of the indemnification provisions set forth in this
Agreement.

 

  10.4

Except as expressly provided otherwise in this Agreement, the scope of these
indemnity provisions may not be altered, restricted, limited, or changed by any
other provision of this Agreement. The indemnity obligations of the Parties as
set out in this Article 10.0 are independent of any insurance requirements set
forth in this Agreement and such indemnity obligations shall not be lessened or
extinguished by reason of a Party’s failure to obtain the required insurance
coverages or by any defenses asserted by a Party’s insurers.

 

  10.5

Neither Party shall be obligated to indemnify the other Party or any member of
such Party’s Indemnified Group or be liable to the other Party or any member of
such Party’s Indemnified Group unless a written claim for indemnity is delivered
to the other Party within ninety (90) days after the date that a claim is
reported or discovered, whichever is earlier.

 

  10.6

This Article 10.0 and the indemnification provisions in this Article 10.0 shall
survive the cancellation, termination or expiration of this Agreement until all
applicable statutes of limitation have run regarding any claims that could be
made with respect to the activities contemplated by this Agreement.

 

  10.7

If any Party has the rights to indemnification from a third party, the
indemnifying party under this Agreement shall have the right of subrogation with
respect to any amounts received from such third-party indemnification claim.

 

11.0

Insurance

 

  11.1

Contractor shall require all of its agents, contractors, and subcontractors to
provide the insurance coverage (including additional insured, waiver of
subrogation, certificates and non-cancellation) as indicated on Exhibit A.

 

  11.2

The existence or non-existence of insurance as required by this Agreement will
not limit Contractor’s liability for any claims asserted against Company.

 

11



--------------------------------------------------------------------------------

12.0

Responsibility for Loss or Damage to Equipment and Materials

 

  12.1

Unless otherwise agreed by the Parties, Company shall not safeguard or protect
any vehicles, vessels, tools, equipment, machinery, supplies or other personal
property belonging to Contractor or any Contractor Personnel, whether or not on
Company’s premises, and the owners of such property shall be solely responsible
for the protection of such property.

 

13.0

Independent Contractor Relationship

 

  13.1

Contractor will be an independent contractor in its performance of all Work
hereunder. Contractor shall have exclusive direction and control of all
Contractor Personnel and shall be solely responsible for Contractor’s acts and
omissions and for the acts and omissions of Contractor Personnel. Company is
interested only in the results obtained and has only general rights of
inspection, review, and approval of the Work, in order to assure satisfactory
completion of the Work and compliance with the terms of this Agreement.

 

14.0

Safety and Environmental Requirements

 

  14.1

Contractor shall take any and all necessary precautions to prevent the
occurrence of any injury (including death) to any Person(s), or any damage to
any property or the environment, arising out of acts or omissions of Contractor
or Contractor Personnel.

 

  14.2

Contractor agrees to comply with any safety and environmental requirements set
forth by the Company’s environmental, health, and safety manager at the location
where Work is performed. Approval of any exceptions to safety or environmental
requirements shall be handled by the safety manager at the location where Work
is performed.

 

15.0

Security and Background Check Requirements

 

  15.1

Contractor shall have background checks performed on all Contractor Personnel
who will have access to the Area of Operations, unescorted by a Company or
Contractor employee.

 

16.0

Laws, Rules, and Regulations

 

  16.1

Contractor will, and will cause Contractor Personnel to, comply with all
Applicable Laws in connection with their performance of all Work pursuant to
this Agreement. Contractor shall, and shall cause Contractor Personnel to,
obtain and maintain current all required permits, licenses, certificates, and
approvals for the Work. Contractor shall, and shall cause Contractor Personnel
to, specifically comply with all applicable federal, state, and local
environmental, employment, safety and zoning laws, rules, and regulations.
Without limiting the foregoing, to the extent required by Applicable Laws, and
as applicable to the Work performed under this Agreement, Contractor shall, and
shall require Contractor Personnel to, comply with the following:

 

12



--------------------------------------------------------------------------------

  (a)

Equal Opportunity: Executive Order 11246, the Equal Opportunity Clause
prescribed in 41 CFR 60-1.4(d) (race, color, religion, sex and national origin);
41 CFR 60-1.7 (filing the Employer Information Report annually); 41 CFR 60-1.8
(non-segregated facilities); 41 CFR 60-1.40 (establishment of a written
affirmative action plan); 41 CFR 60-741.5 (workers with disabilities); 48 CFR
Chapter 1 Subpart 19.7 (Small Business and Small Disadvantaged Business
Concerns); Executive Order 12138 (women-owned businesses);

 

  (b)

Labor: The Fair Labor Standards Act of 1938, as amended and related regulations;

 

  (c)

Immigration: The Immigration Reform and Control Act of 1986 and related
regulations;

 

  (d)

Anti-Drug Plan and Drug Testing: 46 CFR Parts 4, 5, and 16 and 49 CFR Parts 40
and 199 (requirements of the U.S. Coast Guard, the U.S. Department of
Transportation);

 

  (e)

Occupational Safety: The Occupational Safety and Health Act and all regulations
promulgated thereunder, including, without limitation, those regulating the
handling and use of asbestos or asbestos-containing material, 40 CFR Part 61
Subparts A and M, 29 CFR 1926 (Construction, Industrial Standards for Asbestos),
29 CFR 1910.1001 (Asbestos), 29 CFR 1910.134 (Respiratory Protection) 29 CFR
Subpart K (Medical) and all other applicable state rules and regulations for the
abatement of asbestos materials;

 

  (f)

Water Pollution: The Clean Water Act, as amended, The Oil Pollution Act of 1990,
the Federal Water Pollution Control Act;

 

  (g)

Hazardous Substances and Wastes: The Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal
Act Amendments of 1980, the Hazardous and Solid Waste Amendments of 1984, the
Hazardous Materials Transportation Act, as amended, the Toxic Substance Control
Act, as amended; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Re-authorization Act of 1986;

 

  (h)

Air Pollution: The Clean Air Act, as amended;

 

  (i)

Executive Order 13496 Compliance: 29 CFR Part 471;

 

13



--------------------------------------------------------------------------------

  (j)

Where applicable, all Department of Homeland Security provisions including, but
not limited to Transportation Worker Identification Credential; and

 

  (k)

Where applicable, the requirements of 41 CFR 60-300.5(a) which prohibits
discrimination against qualified protected veterans, and requires affirmative
action by covered prime contractors and subcontractors to employ and advance in
employment qualified protected veterans.

 

  16.2

Contractor and all Contractor Personnel performing any Work or operation or
maintenance work on the LAR Interconnecting Pipelines or Pipeline Facilities (as
defined in 49 CFR 192 and 195) pursuant to this Agreement will: (a) comply with
the Accountable Pipeline Safety and Partnership Act of 1996 (the “Pipeline
Safety Act”), 49 CFR Parts 192 or 195; (b) meet the U.S. Department
Transportation’s Operator qualification requirements and Company’s qualification
requirements by being qualified by the National Center for Construction
Education Research, Operator Qualification Solutions Group, or any other
qualification program approved by Company; and (c) create and retain required
records under the Pipeline Safety Act and any regulations or rules promulgated
in accordance therewith.

 

  16.3

In the event any provision of this Agreement is inconsistent with or contrary to
any Applicable Law or order of a court of competent jurisdiction, said provision
shall be deemed to be modified to the extent required to comply with said law,
rule, regulation, or order, and this Agreement as so modified will remain in
full force and effect.

 

17.0

Force Majeure

 

  17.1

In the event Contractor is rendered unable by Force Majeure to carry out its
obligations under this Agreement, other than its obligation to indemnify or make
money payments, then Contractor shall give Company prompt written notice of the
Force Majeure with full particulars concerning it; thereupon, the obligations of
Contractor, so far as they are affected by the Force Majeure, shall be suspended
during, but not longer than, the continuance of the Force Majeure. Contractor
shall use all reasonable dispatch to remedy the Force Majeure situation as
quickly as possible; provided, however, Contractor shall not be required to
settle any strike or other labor dispute contrary to its wishes. Until such
Force Majeure has concluded or otherwise been resolved, Contractor shall, upon
request by Company, provide Company with reasonably detailed information
regarding the status of the Force Majeure and all mitigation steps taken by
Contractor.

 

18.0

Subcontracting

 

  18.1

Contractor may hire contractors and subcontractors to perform the Work, but
Contractor is solely responsible and shall timely provide for payment to such
contractors and subcontractors. Contractor shall provide Company with adequate
advance notice of the identity of each contractor or subcontractor to be hired
to

 

14



--------------------------------------------------------------------------------

  perform Work, and any other information reasonably required or requested by
Company with respect to such contractors and subcontractors. Company may reject
any contractors and subcontractors, with or without cause. Contractor shall not
employ or continue to employ any contractor or subcontractor rejected by Company
to perform the Work hereunder. Contractors and subcontractors hired by
Contractor shall not be deemed to be servants, employees, or representatives of
Company, but shall be required by Contractor to perform the Work (or applicable
portions thereof) on terms consistent with the terms of this Agreement;
provided, however, Contractor shall remain responsible for acts and omissions of
such contractors and subcontractors, and the performance or breach of
Contractor’s obligations under this Agreement by such contractors and
subcontractors.

 

19.0

Notices

 

  19.1

All notices or requests or consents provided for by, or permitted to be given
pursuant to, this Agreement must be in writing and must be given by depositing
same in the United States mail, addressed to the Party to be notified, postpaid,
and registered or certified with return receipt requested or by delivering such
notice in person or by confirmed e-mail to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by e-mail
shall be effective upon actual confirmed receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after actual confirmed receipt if received other than during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Party in the manner
provided in this Section 19.1.

 

Company

  

Contractor    

Tesoro SoCal Pipeline Company LLC

19100 Ridgewood Parkway

San Antonio, TX 78259

Attention: General Counsel

  

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, TX 78259

Attention: General Counsel

 

20.0

Confidentiality

 

  20.1

Each Party shall use reasonable efforts to retain the other Parties’
Confidential Information in confidence and not disclose the same to any third
party nor use the same, except as authorized by the disclosing Party in writing
or as expressly permitted in this Article 20.0. Each Party further agrees to
take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

 

  a)

is available, or becomes available, to the general public without fault of the
receiving Party;

 

15



--------------------------------------------------------------------------------

  b)

was in the possession of the receiving Party on a non-confidential basis prior
to receipt of the same from the disclosing Party (it being understood, for the
avoidance of doubt, that this exception shall not apply to information of
Contractor that was in the possession of Company or any of its affiliates as a
result of their ownership or operation of the LAR Interconnecting Pipelines
prior to the Effective Date);

 

  c)

is obtained by the receiving Party without an obligation of confidence from a
third party who is rightfully in possession of such information and, to the
receiving Party’s knowledge, is under no obligation of confidentiality to the
disclosing Party; or

 

  d)

independently developed by the receiving Party without reference to or use of
the disclosing Party’s Confidential Information.

 

  20.2

For purposes of this Article 20.0, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

 

  20.3

Notwithstanding Section 20.1 above, if the receiving Party becomes legally
compelled to disclose the Confidential Information by a court, governmental
authority or Applicable Law, or is required to disclose by the listing standards
of any applicable securities exchange, any of the disclosing Party’s
Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

 

  20.4

Upon written request by the disclosing Party, all of the disclosing Party’s
Confidential Information in whatever form shall be returned to the disclosing
Party upon termination or expiration of this Agreement or destroyed with
destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Article 20.0, and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.

 

16



--------------------------------------------------------------------------------

  20.5

The receiving Party will limit access to the Confidential Information of the
disclosing Party to those of its employees, attorneys and contractors that have
a need to know such information in order for the receiving Party to exercise or
perform its rights and obligations under this Agreement (the “Receiving Party
Personnel”). The Receiving Party Personnel who have access to any Confidential
Information of the disclosing Party will be made aware of the confidentiality
provision of this Agreement, and will be required to abide by the terms thereof.
Any third party contractors that are given access to Confidential Information of
a disclosing Party pursuant to the terms hereof shall be required to sign a
written agreement pursuant to which such Receiving Party Personnel agree to be
bound by the provisions of this Agreement, which written agreement will
expressly state that it is enforceable against such Receiving Party Personnel by
the disclosing Party.

 

  20.6

The provisions of this Article 20.0 shall survive the termination or expiration
of this Agreement for a period of two (2) years.

 

21.0

Governing Law; Exclusive Jurisdiction

 

  21.1

The laws of the State of Texas, without giving effect to principles of conflict
of laws, shall govern all matters arising under this Agreement, including but
not limited to the validity, interpretation and enforcement of this Agreement,
the rights and obligations of the Parties hereunder.

 

  21.2

EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT OF COMPETENT JURISDICTION SITUATED IN THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION, OR IF SUCH
FEDERAL COURT DECLINES TO EXERCISE OR DOES NOT HAVE JURISDICTION, IN THE
DISTRICT COURT OF BEXAR COUNTY, TEXAS. THE PARTIES EXPRESSLY AND IRREVOCABLY
SUBMIT TO THE JURISDICTION OF SAID COURTS AND IRREVOCABLY WAIVE ANY OBJECTION
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN SUCH
COURTS, IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
IRREVOCABLY WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, ACTION, SUIT
OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF TEXAS. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

17



--------------------------------------------------------------------------------

  21.3

EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.

 

22.0

Miscellaneous

 

  22.1

This Agreement may be executed in one or more counterparts (including by
facsimile or portable document format (pdf)), each of which counterparts will be
deemed an original, but all of which counterparts together will constitute one
and the same agreement. Except as specifically provided herein, it is expressly
understood that the provisions of this Agreement do not impart any enforceable
rights in anyone who is not a Party or successor or permitted assignee of a
Party. Neither Party may assign any of its rights or obligations under this
Agreement without the other Party’s consent, which consent shall not be
unreasonably withheld, conditioned, or delayed.

 

23.0

Contract in Entirety

 

  23.1

This Agreement sets forth the full and complete agreement of the Parties as to
the Work, but shall not alter, amend, or change the Transportation Services
Agreement or any other commercial agreement between the Parties.

 

24.0

Modifications or Waivers

 

  24.1

This Agreement may be amended or modified only by a written instrument executed
by the Parties. Any of the terms and conditions of this Agreement may be waived
in writing at any time by the Party entitled to the benefits thereof. No waiver
of any of the terms and conditions of this Agreement, or any breach thereof,
will be effective unless in writing signed by a duly authorized individual on
behalf of the Party against which the waiver is sought to be enforced. No waiver
of any term or condition or of any breach of this Agreement will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

25.0

Survival

 

  25.1

Article 8.0 through Article 12.0, and Article 20.0 through Article 25.0, and all
other provisions of this Agreement that by their terms are intended to survive
termination or expiration of this Agreement, including any accrued obligations,
warranties, representations, and indemnities under this Agreement, shall survive
any termination or expiration of this Agreement.

 

18



--------------------------------------------------------------------------------

26.0

Waiver of Certain Damages.

 

  26.1

Notwithstanding anything to the contrary contained herein, no Party shall be
liable or responsible to another Party or any member of such other Party’s
Indemnified Group for any consequential, incidental, or punitive damages, or for
loss of profits or revenues (collectively referred to as “Special Damages”)
incurred by such Party or any member of such Party’s Indemnified Group that
arise out of or relate to this Agreement, regardless of whether any such claim
arises under or results from contract, negligence, or strict liability of the
Party whose liability is being waived hereby; provided that the foregoing
limitation is not intended and shall not affect Special Damages actually awarded
to a third party or assessed by a governmental authority and for which a Party
or any member of such Party’s Indemnified Group is properly entitled to
indemnification from another Party pursuant to the express provisions of this
Agreement.

 

27.0

Severability

 

  27.1

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be valid and effective under Applicable Law, but if any provision
of this Agreement or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

28.0

Construction

 

  28.1

In interpreting this Agreement, unless the context expressly requires otherwise,
all of the following apply to the interpretation of this Agreement:

 

  a)

Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

 

  b)

Plural and singular words each include the other.

 

  c)

Masculine, feminine and neutral genders each include the others.

 

  d)

The word “or” is not exclusive and includes “and/or.”

 

  e)

The words “includes” and “including” are not limiting.

 

  f)

References to the Parties include their respective successors and permitted
assignees.

 

19



--------------------------------------------------------------------------------

  g)

The headings in this Agreement are included for convenience and do not affect
the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

[Signatures follow.]

 

20



--------------------------------------------------------------------------------

THIS AGREEMENT is executed by duly authorized representatives as of the
Effective Date.

 

Tesoro SoCal Pipeline Company LLC    Tesoro Refining & Marketing Company LLC By:
  

/s/ Steven M. Sterin

   By:   

/s/ Stephan E. Tompsett

Name:    Steven M. Sterin    Name:    Stephan E. Tompsett Title:    President
and Chief Financial Officer    Title:    Vice President and Treasurer

 

Signature Page

Construction Service Agreement



--------------------------------------------------------------------------------

Exhibit A

Minimum Insurance Requirements for Contractors

All contractors hired by or acting on behalf of Contractor will strictly adhere
to all insurance requirements as outlined in this Exhibit A. At a minimum,
Contractor shall require its contractors to obtain and maintain during the term
of this Agreement the following:

 

1.

Workers’ Compensation and Employer’s Liability:

 

  a.

Statutory requirements in the jurisdiction where the operations are conducted.
This includes coverage under the U.S. Longshore and Harbor Workers’ Compensation
Act as well as the Outer Continental Shelf Lands Act with voluntary compensation
for marine operations to include transportation, wages, maintenance and cure,
and Jones Act Coverage where required.

 

  b.

Coverage B Employer’s Liability with a minimum limit of $1,000,000.00.

 

  c.

Endorsement to include a waiver of subrogation in favor of Contractor and
Company.

 

2.

Commercial General Liability:

 

  a.

Minimum combined single limit of $1,000,000.00 per occurrence for bodily injury
or property damage liability. Deductible or self-retention amount must be shown
on certificate of insurance.

 

  b.

Blanket Contractual liability specifically covering the indemnities contained in
this Agreement.

 

  c.

Products and Completed Operations coverage.

 

  d.

Personal Injury coverage.

 

  e.

Premises/operations coverage.

 

  f.

Explosion, blasting, underground damage and collapse coverage.

 

  g.

Broad form property damage.

 

  h.

Contractor and Company named as additional insured.

 

  i.

Endorsement to include a waiver of subrogation in favor of Contractor and
Company.

 

3.

Commercial Automobile Liability:

 

  a.

Coverage for all owned and non-owned, hired vehicles.

 

Exhibit A

Construction Service Agreement



--------------------------------------------------------------------------------

  b.

Minimum combined single limit of $1,000,000.00 per occurrence for bodily injury
and property damage liability. Deductible or a self-retention amount must be
shown on certificate.

 

  c.

If applicable, Motor Carrier Policies of Insurance for Public Liability
Endorsement (Motor Carrier Act of 1980) with Minimum Limits of $1,000,000 Bodily
Injury and Property Damage per occurrence.

 

  d.

Contractor and Company named as additional insured.

 

  e.

Endorsement to include a waiver of subrogation in favor of Contractor and
Company.

 

4.

Excess (Umbrella) Liability:

 

  a.

Limits of Liability not less than $4,000,000.00 per occurrence.

 

  b.

Contractor and Company named as additional insured.

 

  c.

Additional excess limits may be utilized to supplement inadequate limits in the
primary policies required in Items 1(b), 2(a) and 3(b) above.

 

  d.

Endorsement to include a waiver of subrogation in favor of Contractor and
Company.

 

5.

Pollution Legal Liability (if applicable to the Work):

 

  a.

Limits of Liability not less than $2 million per occurrence.

 

 

 

Exhibit A

Construction Service Agreement



--------------------------------------------------------------------------------

Exhibit B

Scope of Work

LAR Interconnecting Pipelines

The LAR Interconnecting Pipelines shall be as detailed herein and in the
Contractor AFE number 142100023, effective as of the date hereof (the “AFE”),
including the TECHNICAL OBJECTIVES – Document Rev 7. The design and layout will
comply with that provided in the AFE, all applicable permit conditions, with
such further revisions as may be mutually agreed upon by the Parties.

The Work includes all lines routed between the Carson tank farm and Wilmington
tank farm. The Work commences at the transfer pump discharge to the tank
manifold in Carson or Wilmington. The scope of the Work includes:

 

  a)

two underground bores under both Alameda Street and Sepulveda Avenue;

 

  b)

pipeline bundles to include 6 process pipes (line 701, 702, 704,706, 707,709), 2
spare pipes, and 2 conduits for instrumentation communication;

 

  c)

pigging stations that contain 6 launchers and 6 receivers;

 

  d)

new pump for transferring butylene on line 706;

 

  e)

two new pumps for transferring propylene on line 707; and

 

  f)

new piping, valving, instrumentation, leak detection to support the installation
above.

 

 

 

Exhibit B

Construction Service Agreement



--------------------------------------------------------------------------------

Exhibit C

Payment for Work

Contractor shall be compensated for the performance of the Work as set forth
below:

Company will pay Contractor a fixed fee in the amount of $39,775,388.61 (the
“Construction Fee”). The Construction Fee shall be due and payable as set forth
in Section 3.2.

 

Exhibit C

Construction Service Agreement



--------------------------------------------------------------------------------

Exhibit D

Rights of Way, Permits, Easements and Licenses

1. Franchise granted to Tesoro Refining & Marketing Company LLC by the City of
Carson, California, by Ordinance No. 09-1416, dated February 3, 2009, as amended
by Ordinance No. 17-1629, dated July 18, 2017

2. Pipeline Easement Agreement, dated August 7, 2017, from Kinder Morgan Tank
Storage Services LLC, as “Grantor,” to Tesoro SoCal Pipeline Company LLC, as
“Grantee”

3. Joint Revocable Permit, dated as of August 30, 3017, issued by the City of
Los Angeles, California and the City of Long Beach, California, to Tesoro SoCal
Pipeline Company LLC as “Permittee”

4. Agreement (Audit No. 282105), dated May 20, 2016, between Union Pacific
Railroad Company, as “Licensor” and Tesoro SoCal Pipeline Company LLC, as
“Licensee,” as amended by Supplemental Agreement, dated July 3, 2017.

5. License Agreement, dated August 6, 2018 between Tesoro Refining & Marketing
Company LLC, as “Licensor,” and Tesoro Logistics Operations LLC and Tesoro SoCal
Pipeline Company LLC, collectively, as “Licensees”

 

Exhibit D

Construction Service Agreement